DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 15 August 2022 has been entered.  Claims 1-9 and 21-31 are pending.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below to cancel substantially duplicate claims.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kenneth Bruley (Reg. No. 51,504) on 30 August 2022.

The claims have been amended as follows: 
Claims 6-8. (canceled)



Allowable Subject Matter
Claims 1-5, 9, and 21-31 are allowable over the prior art of record.



Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646